PER CURIAM.
Appellant seeks review of his conviction for receiving stolen property, Section 812.-031, Florida Statutes (1975), asserting there was insufficient evidence to show his knowledge of the stolen character of the property. We agree and reverse. The evidence against the appellant was entirely circumstantial and was insufficient to exclude every reasonable hypothesis of innocence. Accordingly, appellant’s conviction is REVERSED with directions that appellant be DISCHARGED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.